                                                                                 CLERKS OFFICE U.S.DIST,CotlR'r
                                                                                       AT ROM OKE,VA
                                                                                             FILED

                                                                                           sEP 00 2219
                    IN TH E U N ITED STATE S D ISTRICT C OU RT
                    FO R TH E W E STE RN D IST RICT O F W RGIN IA                     JULI
                                                                                         A .DUDLEY CLERK
                                                                                     BY;
                                ROAN O U D IW SIO N

A M Y R.,

       Plaintiff                                        CivilAction N p.7:18-CV-00272

V.


AN D REW SAU L,Com m issionerof
SocialSecuritp                                           By: M ichaelF.U rbansld
                                                         ChiefUnited StatesDistrictJudge
       D efendant

                                M E M O RAN D U M O PIN ION

       This socialsecudty disability appealw asreferzed to the H onorable RobeztS.Ballou,

UnitedStatesMagistrateludge,pursuantto28U.S.C.j6369$(1)7),fotproposedfmclingsof
factandarecommendeddisposidon.Themagistratejudgeflledateporyandrecommendadon
(R&R)onMay24,2019,recommehdingthatthe#laindff'smotbn forslnmmaryjudgmentbe
denied, the Commissioner's modon for slnmmary judgment be granted, and the
Commissioner'sfinaldecision beaffitmed.PbindffAmyR.rV my'')hasftled objectionsto
the repottand thism attetisnow ripefotthe court'sconsideradon.

1.Standard ofReview ofM agistrateJudgeDecision
       The objecdon requirementsetforth in Rule 72$) ofthe FederalRulesofCivil
Procedurelisdesigned to ffttainl)the attendon of130t11the disttictcouttand the colzrtof
appealsupon only those issuesthatzemnin in dispute afterthe magistrate judge hasmade


1TW ithin 14 daysafterbeing served with acopy oftherecom m ended disposition,apartym ay selveand ftle
specificwritten objecdonstotheproposed fmdingsandrecommendadons.''Fed.R.Civ.P.729$.
fmdingsandrecommendadons.''UnitedStatesv.Mid ette,478F.3d616,621(4thCir.2007)
(citingThomasv.Atn,474U.S.140,147-48 (1985)).An objectingpartymustdo so ffwith
sufficient specificity so as reasonably to alert the disttict courtof the trtze ground for the

objection.'?Id.at622.
      Toconcludeotherwisewoulddefeatthepurposeofreqllitingobjecéons.W e
      w ould be petmitdng a party to appealany issue thatwasbefote the m agistrate
       judge,regardlessofthenatureand scopeofobjecéonsmadeto themagistrate
       judge'sreport.Eitherthedisttictcourtwould thenhavetoreview everyissuein
       themagistratejudge'sproposed fndingsand recommendadonsorcourtsof
       appeals would be required to review issues that the district court never
       considered.In eithercase,judicialresourceswould bewasted and the disttict
       cotut's effecdveness based on help from magisttate judges would be
       unde= ined.

ld

       ThedistdctcourtmustdetermineA novoanypordonofthemagisttatejudge'sreport
and tecommendadon to wllich aproperobjecéon hasbeen made.ffT'
                                                            hedisttictcouttmay
accept,rejectoormodifytherecommendeddisposidon;receiveflxttherevidence;orretutnthe
mattertothemagisttatejudgewithinstrucéons.''Fed.R.Civ.P.72q$(3)9accord28U.S.C.j
6369$(1).
       If,however,aparty fffmakesgeneralorconclusory objecdonsthatdo notdirectthe
couttto aspecihcerrorinthemagistratejudge'sproposedhndingsandrecommendatbnsy'''
A novo review isnotrequited.Diros ero v.Colvin,No.5:13-cv-00088-FDW -D SC,2014

W L 1669806,at*1(W .D.N.C.2014)(quodngHowardYellow Cabs,lnc.v.UnitedStates,987
F.Supp.469,474 (W .D.N.C.1997)(quodng Omiano v.Johnson,687 F.2d 44,47 (4th Cit.
19821 .fvhe coutt will not consider those objecdons by theplaindff that are merely
conclusoryorattemptto objectto tlaeentiretyoftheRepott,withoutfocusing tlaecoutt's

                                              2
attenéon on specifc erzotstherein.';Cam erv.Com m 'rofSoc.Sec.,N o.4:08> 69,2009W L

9044111,at*2(E.D.Va.2009),affd,373F.App'x346(4t.hCir.2010)9seeMid ette,478F.3d
at621rfsecdon 6369$(1)doesnotcotmtenanceafot'm ofgeneralizedobjection tocoverall
issuesaddressedbythemagistratejudge;itcontemplatesthataparty'sobjecdon to amagistrate
judge'sreportbespecificandpatticulatized,asthestatutedirectsthedistrictcourtto review
only GthoseJItAJb/;Jofthereportort
                                 peafedproposed hndingsorrecommendationstoyéJ2â
obhct
 .  ionJkmade.''nt.Suchgeneralobjecdonsffhavethesameeffectasafailutetoobject,orasa
waiverofsuch objection.''M oon v.BW .
                                    X Technolo 'es,742 F.Supp.2d 827,829(W.D.Va.
2010),aff'd,498F.App'x268 (4th Cir.2012).SeealsoArn,474U.S.at154 rfrllhestamte
doesnotreqppitethejudgeto review an issue.
                                         d.
                                          qnovo ifno objecdonsarefiled....'').
      Rehashing argumentstaised before themagisttatejudgedoesnotcomplywith the
requirementsetforthintheFederalRulesofCivilPtocedureto fllespecifk objecdons.Indeed,
objecdons'
         thatsimplyreitezateargumentsraisedbeforethemagistratejudgeareconsideredto
begeneralobjecdonstotheentiretyofthereportandrecommendation.SeeVeneyv.Astrue,
539F.Supp.2d841,844-45(W .D.Va.2008).AsthecouttnotedinYfsr-
                                                          y:
      A llowing a litigant to obtain de novo review of her entite case by m erely
       reformattinganeàrlierbriefasanobjecéonf'makgesqtheinidalreferencetothe
       m agistrate useless.The ftmctbnsoftheclisttictcotutare effecdvely duplicated
       as 130th the m agisttate and the district court perform idendcal tasks.Tllis
       duplicadonoftimeand effortwastesjudicialresoutcesratherthan savingthem,
       andnmscontraryto thepumosesoftheMagistratesAct''Howard (v.Sec'yof
       Health & Hlzman Servs.l,932 F.2d (505,jgl509 g(6th Cit.1991)1.
539 F.Supp.2d at846.A plnindffwho teiteratesherpreviously-raised argum entswillnotbe

given ffthe second bite atthe apple she seeksi''instead,herre-flled briefwillbe tteated as a

generalobjectbn,whichhasthesameeffectaswould afailuteto object.Id.
II.JudicialReview ofSocialSecutityDeterminations
        Itis notthe pzovince of a federalcourt to m ake aclm inisttative disability decisions.

Rather,judicialreview ofdisabilitycasesislimitedto determiningwhethetsubstandalevidence
supportstheCom m issioner'sconclusion thattheplaintifffailed to m eethisburden ofproving

disability.See Ha sv.S'Allivan,907 F.2d 1453,1456 (4th Cit.1990)9see also Laws v.
Celebrezze,368F.2d 640,642 (4th Cir.1966).In so doing,thecourtmayneithetundertakea
1 novoreview oftheCommissioner'sdecision norre-weigh theevidenceoftecord.Hunter
.




v.Sllllivan,993 F.2d 31,34 (4th Cir.1992).Evidence is substandalwhen,considering the
record asawhole,itm ightbe deem ed adequateto supporta conclusion by areasonablem ind,

mchardsonv.Perales,402U.S.389,401(1971),otwhenitwould besuffkienttorefusea
ditectedverdictinajurytdal.Smithv.Chater,99F.3d 635,638 (4th Cit.1996).Substandal
evidenceisnotafflargeorconsiderable am ountofevidence,''Pietcev.U nderwood,487 U .S.

552,565 (1988),butismorethan amere scine a and somewhatlessthan aprepondetance.
Perales,402 U .S.at401;Laws,368 F.2d at642.Ifthe Com m issioner's decision issuppotted

bysubstandalevidence,itmustbeaffit-med.42U.S.C.j405/)9Perales,402U.S.at401.
111. PlaindfpsObjectionsz
        In herobjecdonsto theR&R,Amy assertsthatthemagisttatejudgeerred when he
madethefollowing finclings:(1)thatsubstandalevidencesupported theaclministradve1aw
judge'srTAT,
           J'')assessmentofAmy'sphysicalresidualftmcdonalcapacity rfRFC');(2)that
substantialevidencesupported tlae AT,
                                    J'sassessmentofAmy'smentalRFC;(3)thattheAT,
                                                                              J


2D etailed factsaboutAm y'sim pnirmentsand m edicaland proceduralllistory can befound itlthereportand
recommendadon@ CFNo.23)andintheadministrativetranscript(ECFNo.9)andwillnotberepeated
here.
                                                  4
properlyassessedhersubjecéveallegatbnsofimpni= ent;and (4)thattheAppealsCouncil
properly concluded thatnew evidence she subM tted did notwatrantrem and.

       A .PhysicalRFC Assessm ent

       Amy suffersfrom severalphysicaland mentalimpnirments.The ATJ found thather
severeimpnirmentsincludeobesity,asthma,cluonicobstrucdveplllmonatyctisease(COPD);
restrictive lung disease; obstructive sleep apnea, trigeminal neuralgia, bipolar disorder,

posttralzm adcstressdisotder,anxietyclisotder,attendon deficitclisorder,and diabetesm ellitus.

       W hen assessing a clnimant'sRFC,an ATJ should follow the ptocess desddbed in
Monroev.Colvin,826 F.3d 176 (4th Cir.2016).
       The process for assessing RFC is setoutin SocialSecurity Rlxling 96-8p.See
        (Mascio v.Colvin,780 F.3d 632,636 (4th Cit.2015)1.Underthattnlling,the
       Tffassessm ent m ust fttst idendfy the individual's funcdonal lim itadons or
       restricdonsand assesslzisorherwork-relatedabilitieson afunction-by-ftm ction
       basis,includingthefuncdons'listedin thereguladons.''Id.(quodngSSR 96-817,
       61Fed.Reg.at34,475).Onlyaftersuch aftmcéon-by-funcdon analysismayan
       AIJexpressRFC fffintermsoftheexezdonallevelsofwork.'''Id.(quotingSSR
       96-817,61 Fed.Reg.at34,475).W ehaveexplained thatexpressingRFC before
        analyzing theclnim ant'slim itationsfunction by funcion createsthe dangetthat
        ffftheadjudicatorgwill)overlook limitadonsorrestdcdonsthatwould nattow
        the zangesand types ofwork an individualmay be able to do.''7JA at636
        (quotingSSR 96-8p,61Fed.Reg.at34,476).
Monroe,826 F.3d at187-188.ln addition,the AI,
                                            J's assessmentmustinclude a natradve
discussion ofhow theevidence supportseach conclusion,citing m edicalfactsand nonm edical

evidence, and Tffm ust build an accurate and logical bddge fzom the evidence to his

conclusion.'''Id.at189(quotingCliffordv.Apfel,227 F.3d 863,872 (7th Cit.2000)).3


3InClifford,227F.3dat872,thecourtobserved thatitisnotenough foran AIJ
                                                                    ,to stateinaconclusory
mannerthata cllim ant'stestim ony regarding limitadonsplaced on llisdaily activideswasunsupported by the
medicalevidence.Itather,anATJmustardculateffsomelegitimatereason forlaisdedsion''and(Tbtu'ldan
accurate and logicalbridge from the evidence to llisconclusion.''
                                                     5
      Regarding Amy'sphysicalRFC,theALJ found thatshecould petform lkhtwork
exceptthatshe could only occasiono y clim b tam ps and stairs,balance,kneel,crawl,stoop,

and crouch,would need to avoid even m oderate exposure to extrem e tem perataztes,excess

hlpm idity,and pulm onarylritants;w ould need to avoid a11exposure to hazardousm achinery,

tmprotected heights,andw orking on vibrating sutfaces,and could neverclim b ladders,ropes,

orscaffolds.ThemagistratejudgeconcludedthatthephysicalRFC assessedbytheATJwas
supported by substanéalevidence.

       In herapplicadon forbeneEts,Am y asserted thatshe suffered from m ixed corm ective

dssuedisease.R.564.The AT,
                         J found thatshedid nothavemixed connecdvetissuedisease,
because one doctor had fotm d thatshe had norm alserologies and did nothave features of
                             ,




rhetmaaécdisease,R.706,and anotherdoctorfolm d thatsheclid nothavethetypicalhallm atks

ofconnecdvedssuediseaseonexamination.R.908.Amyatpzedtothemagistratejudgethat
tlaree doctorshad assessed herwith eitherm ixed connecéve dssue diseaseotm ixed collagen

vasculardisease.Themagistratejudgefoundthattherecordconte ednodiagnosisfrom an
objecdvemedicalsourceand thatthereweremuldplemendonsinthetecozd thatshedid not
havethedisease,andthereforetheAT,
                                J'Sconclusionwassupportedbysubstandalevidence.
       InherobjecdonstotheR&R,Amyatguesthat130ththeAT,
                                                     Jandthemagistratejudge
ignored t'wo sourcesin the record who diagnosed hetwith m ixed connecdve dssue disease.

H owever,the record shows thatratherthan a doctor diagnosing herwith the disease,Amy

reported to these sotucesthatsheh>d m ixed connecévetissue disease.R.734,737,937.There

isno objecdveevidenceitztherecord confifvningthedisease.In addition,Amyhasnotshown



                                            6
whateffect,ifany,a diagnosisofm ixed connecdvedssue diseasewould have on herphysical

RFC.

       Amyalso objectsto the AT,
                               J'sdetetvninadon thatherpulmonaryimpsit-mentsdid not
meetaorequalalisdngforclaronicpulmonarydisorders,andinparticularlisdng3.02(chronic
respizatorydisozdersduetoanycauseexceptcysdcfibrosis)See20C.F.R.Patt404,Subpart
P,App.1,j3.02.To meetthelisdngunder3.02,apezson ofAmy'sheightandagemusthave
an FEVIlessthan or equalto 1.35 or an F'
                                       V C equalor less than 1.6 postbronchodilator.4

Amy's FEV Iwas 1.85 and post-bronchodilator,itwas 1.37.H er FVC was 2.64 and post

bronchodilatoritwas2.65.Basedonthisobjectiveevidence,theATJconcludedthitAmy's
asthma,CUPD,and restricdvelung diseasedid notmeetotequalalisting for3.02.R.119-
120.

       Amyargued to themagistratejudgethatbecause shewascloseto meetingtheFEVI
value,that the AT,
                 J should have given greater considetation to the possibility that her
im pnitm ents in com bination are m edically equivalent to the requitem ents of a listed

im plit-m ent.She also azgued thatbecause the FEVIvalue was nearlisdng-levelseverity that

the ATJ shouldhavefound addiéonallimitadonsinherILF'C.
       ThemagistratejudgefoundthatsubstandalevidencesupportedtheAT,
                                                                  J'sconclusion
that Am y's im pnitvnents, eithet alone or in com bination, did not m eet listing 3.02.The

magistratejudgealso pointed outthatthe ATJaccounted forAmy'stespiratoryimpni= ents
in the RFC by fincling that she w otzld need to avoid even m oderate exposure to extrem e




4RFEV ''ahd TKIRVC''aremeasuresofhow wellaperson m ovesairitzto and outofthelungs.20 C.F.R.Part
404,SubpartP,App.1,j3.OOE.
tempetatures,excesshumidity,andpulmonaryirritants.Inaddiéon,themagistratejudgenoted
that Amy did not indicate what additional restricdons she xeould zequle beçause of her

impnit-ments. Thus, he found that the AT,
                                        J'S conclusions regarding Amy's plzlmonary
im pnitvnentsw ere supported by substandalevidence.

      Amy objects thatthe magistrate judge did notconsidet the atgunnentsshe nnade
regarding herp zlm onaryim pairm ents.H owevet,azeview ofherbdefand the R&R indicates

thatallhçr argam entsw ere addressed.Am y then reiterates the argum entshe m ade to the

magistratejudge thatbecause she wasclose to lisdng levelseverity forcltronic respitatory
disotders,the AI'J
                 ,should haveassessedm oreRFC limitaéons.Tlaisarplm entasksthecourt
tore-weigh theevidencepresentedto the ATJ,whichthecourtisnotatlibertyto do.
       Forthe reasons stated,the courtfindsthatsubstantialevidence supportsthe AT,
                                                                                 J'S
dete= inaéon regatding Amy's physical R-
                                       FC. Her objecdons to the contrary are
O VE RRU LED .

       B.M entalRFC Assessm ent

       W hen assessingthesevetityofAmy'smentalimpnirments,tlaeATJ foundthatshehad
m ild lim itadonsin understanding,rem embering,orapplyinginfo= adon;m oderatelim itadons

în.interacting with others;m odezate lim itations in concentrating,persisting,or m nintsining

pace;and m ild lim itationsin adapéng orm anaging herself.R.120-121.Laterin ltisanalysis,

with regard to Amy'sm entalRFC,the ATJ found thatshe could concentrate,attend,and
persist suffkiently to understand,rem em ber,and carry out sim ple instrucdons in repeddve

unskilled work thatinvolvesoccasionalinteracdonswith thegeneralpublie.




                                             8
       AmyarguedtothemagisttatejudgethattheAT,
                                             Jfailedtoadequatelydiscusshermental
RFC and that the lim itaéons given did not adequately addzess her im pni= ents. M ore

specihcally,she argued thatthe ATJ failed to ptoperly considerhermoderatelimitadonsin
interacdng with othersand in concentradng,persisdng,orm aintaining pace.sShealso argued

thattheAIJ
         ,failedtoassessherabilitytosustinworkoveraneight-houtworkday.Inaddidon,
she asserted thatthe hypothedcalquestion presented to thevocationalexpertw asflawed.

       1.Ability to Sustain W otk

       In M ascio,theFourth Circuitfolm d thatffan AT,
                                                     J doesnotaccountfforacbimant's
lim itadonsin concentradon,persistence,and paceby restticdng the hypothedcalquesdon to

simple,routinetasksorupskilledworkgj'''becausetheabilityto perfot.m simpletasksdiffers
ftom theabilityto stayon task.Mascio,780F.3d at638 (quotingW inschelv.Comm'rofSoc.
Sec.,631F.3d 1176,1180 (111 Cir.2011)).Thecourtremanded the caseto seeifthe ATJ
could explain why M ascio'sm oderatelim itadon in concentration,persistence,orpace did not

translateinto alimitation in hezRFC.T<Forexample,the ATJmayfmd thattheconcentradon,
persistence,orpacelim itaéon doesnotaffectM ascio'sabilityto wotk,in wllich caseitwould

have been appropziate to excludeitfrom thehypothedcaltendered to thevocadonalexpert.''

Id.

       InAmy'scase,themagistratejudgeconcluded thatsubstantialevidencesupported the
ATJ'sdeterminadon thatdespiteherlim itationsin concentradon,persistence,and pace,she
w ould be ableconcentrate,atlend,and persistsufhciently to understand,rem em ber,and carry



5The funcdonalareaofKrconcentradon,persistence,orpacerefersto theability to sustnin focused attendon
and concentradon suffcientlylong to petmitthetim ely and appropriatecom pledon oftaskscom monly
foundinworksetfings.''20C.F.R.Part404,Subpt.P,App.1.j12.00(C)(3).
                                                  9
outsimple instrucdons in repeddve,unskilled work.The AT,
                                                       J thoroughly reviewed Amy's
mentalhealth tecords,acknowledgedhersubjecdvecomplaints,and cited to mentalhealth
records from Septem ber 2013 through D ecem ber 2016.Those records showed Am y was

regularlyreportedtobeorientedwithnoimpairment,hadgoodjudgmentandinsight,hadfair
concentradon,and no impnitmentofmemorp Themagistratejudgefound thatthe AT,
                                                                         J'S
thorough review ofthe evidence allowed for m eaningfulzeview ofthe RFC and thatitwas

supported by substantialevidence.

       AmyobjectsthatthemagisttatejudgefailedtoacknowledgethattheAT,
                                                                   Jdidnotmake
afm cling thatsheisableto sustain work acdvity overan eight-hou.
                                                               rworkday asisrequired by

Masico,and lticev.Comm'r,Soc.Sec.Adm.,No.5AG-16-2582,2017W L 2274947 (D.M d.
2017).However,thiscaseisnotlikeM ascio,wheretheATJfailedtoexplainwhytheclaimant's
m oderateim pnit-m entin concentration,persistence,otpacedid notaffectM ascio'sability to

work.Here,theAI,
               Js'AmmatizedAmy'smentalhealthrecordsandhersubjecdvecomplaints.
W hile her exam inations often showed she w as experiencing diffkulties,i.e.,tense m otor

behavior, labile affect, depressed and anxious m ood,rurlainadve and obsessive thought

processes,they also consistently showed that she had fair concentration,no im pnit-m ent of

memory,andgoodinsightand judgment.R.127-128.The ATJ concluded thatfindingson
m çntal stat'
            us examinations revealed no im pnit-ment of m em ory, norm al speech, norm al

ktaowledge,fairto goodjudgmentandinsight,and fairconcentration.In addidon,despiteher
conditions, she m aintained good acévities of daily living, repotqing that she lived

independently,did household chores,dtove,shopped in stores,did laundry,cooked,and cared

forher dog,allofwhich suggested agreaterfuncdonalcapacity than she alleged.R.129.


                                            10
      Thecout'tfindsthatthealthough theATJ did notspeciûcallyaddressAmy'sabilityto
sustain wotkforan eight-hourday,thecourtisnot<flefttoguessabouthow theATJ arrived
at(hetjconclusions.''Mascio,780F.3d at637.The ATJ assessed Amy'smentalcapaciéeson
a ftm cdon-by-function basis,found she had m odezate difficuldesin two areas,considered all

theevidenceofhetmentàlimpnirments,andadjustedhezRFC accozdingly.TheAT,
                                                                     J'Sfinding
that Amy w ould be able to concentrate, attend, and persist sufficiently to understand,

rem em berand catry outsim pleinstrucdonsin repedtivetm skilled w otk addtessesherability

to sustain work fot an eight-hour wozkday and is suffkiently supported tm det M ascio.

Therefore,Amy'sobjection to tlaisfindingisOVERRULED.
      2.SocialInteractions

      The ATJ found thatAmywould belimited tooccasionalinteracdonswith thegeneral
public.Amyarguedto themagisttatejudgethattheAI,
                                              Jdid notexplainhow hermoderate
lim itaéon in intetacéng with othersisaccomm odated by lim iling herto occasionalinteracdon

withthepublic.ThemagisttatejudgefotmdthattheAI,
                                              JaccommodatedAmy'ssocialftmcdon
lim itadonsin theR-FC and provided a SIIIexplanadon in her decision,because she descdbed

Amy's anxious and depzessive sym ptom s and also noted that Amy's providers regularly

reported herto be cooperadve and ableto shop in stores.

       AmyobjectsthattheR&R didnotaddresswhyhermoderatelimitaionininteracdng
witlaothersdid notresultin any lim itadonsin the IU ?C regarcling co-w orkersot supervisors.

Thisargumentasksthecouttto subsdtuteitsjudgmentforthatoftheATJandfindadditbnal
limitadons,wllich is not a valid objecéon.The cotutis limited to deternaining whether
substandalevidence supportsthe limitaéon imposed and Endsthatitdoes.The AIJ cited
m entalhealth recotds where Am y w as described as cooperadve w1t.
                                                                 11an appropriate affect,

cotzld rem ain focused on conversadon,and wasable to answerquesdons.Sheinteracted with

thepublicbyshoppinginstores.Amy'sobjecdon thattheATJshouldhavefoundaddidonal
lim itaéonsin herability to interactwith othersisOVE RRU LED .

      3.HypotheticalQuestions
      Amy also atguesthatthe ALJ failed to pose a ptopet hypothedcalquesdon to the
vocationalexpertbecause the question did not addtess the m oderate lim itaéons discussed

above.However,theheating transcriptshowsthattheAI'Jincluded thelimitadonsregarding
Am y thatherecognized in hisRFC.R.402.M oreover,Am y'sattorney had an opportunity to

ask thevocadonalexpettquesdonsand declined to do so.R.404.fflA1ny possibledefectsin
an ATJ
     ,'shypothedcalarecuredwhen theplaindff'sattorneyisgiven an opportunityto pose
quesdons to the VE.'' Smith v.A s% e,N o.2:11-CV-025-M R-D CK,2012 XUL 3191296

(W.D.N.C.2012)(ciéngShivel v.Heclder,739 F.2d 987,990-91 (4th Cir.1984)).
      Basedontheforegoing,thecourtSndsthatthemagistratejudgepropezlyassessedthe
AT,
  J'Sdecision regardingAmy'smentalRFC underSSR 96-8P and relevantcaselaw,and also
findsthatthe AT,
               J's conclusion regatcling Amy's mentalRFC is supported by substandal
evidence. Accordingly, Amy's objections to the magistrate judge'd conclusions are
OVER RU LE D .

       C.Am y'sSubjectiveAllegations
      In herbdefbeforetlaemagistratejudge,Amyargued thatthe AT,
                                                              J'sassessmentofher
subjecéveallegadonswasnotsuppottedbysubstantialevidence.Themagisttatejudgefound
thatthe ATJoutlined in greatdetailAmy'shearing testimonyand provided acomprehensive
review ofthemedicalrecotd.TheATJconcludedthattheevidenceasawholeclidnotsupport
a finding ofdisabilitybecause Am y received only conservadve treatm entsforhercondidons,

no physician had recom m ended a higher level of care, findings on physical exam itmdon

revealed lim ited abnorm aliées, and she m aintnined good acdviées of daily living. The

magistratejudgeconcludedthattheA1,
                                 J'sassessmentwassupportedbysubstanéalevidence.
      AmyobjectsthattlaeATJfailedto explain how Amy'sdailyacdvidesestablish thatshe
càn perfotm substandalgainfulwork acdvideson asustained basisovezthecourseofan eight-

hou.
   rworkday.Shecbimsthatthemagistratejudgeattemptstobuild thefflogicalbridge''that
theATJfailedto build.SeeClifford,227F.3dat872.
       Assetforthabove,theATJexplainedthathediscounted Amy'saccountoftheseverity
ofherim paitm entsbecausetheywereinconsistentwith otherevidencein therecord and that

explanadohisalegilimatereason to discounthersubjecdvecompbints.See Hinesv.Barnharto
453 F.3d 559,565 n.3 (4t.h Cir.2006)(fmding subjecdveallegadonsofpain need notbe
accepted to theextentthey areinconsistentwit.h the available evidence,including objecdve
evidenceoftheundetlying impairment)(cidng Crai v.Chater,76F.3d 585,598 (4th Cit.
1996))9seealso Beaversv.Colvin,No.5:13-CV-494-D,2014 WL 4443291,*9 (E.D.N.C.
2014) (cidng Micklesy.Shalala,29 F.3d 918,929 (4th Cir.1994))(ûncling thatATJ
                                                                            , may
considerinconsistenciesbetweenacbimant'stestimonyand theevidenceoftecotd).Also,the
AT,
  J'S fmdingsthatAmy livesindependently and maintains good acdvities of daily livitag
supportstheconclusion thatshew asnotasdebilitated by herim pnitm entsasshe alleges.
      Themagistratejudgecorrectly foundthattheATJptovided aclearexplanadon forwhy
he found Am y able to do lightw ork with addiéonallim itadons even after considedng her

subjecdvecomplaints.Accorclingly,Amy'sobjectionthathefailedtodosoisOVERRULED.
      D .Post-H earing Evidence

      InW ilkinsv.Sec' De 'tHealth andHumanServs.,953F.2d 93,96(4th Cir.1991),
theFotztth Circuitheld thatffef'heAppealsCouncilmustconsiderevidencesubm ittedwith the

tequestforreview in deciclingwhetherto grantreview fifthe addidonalevidenceis(a)new,
(b)material,and(c)telatestotheperiodonotbeforethedateoftheAI,
                                                            J'sdecision.'''(quoting
W ilbmsv.Sullivan,905 F.2d 214,216 (8th Cir.1990)).In addiéon,there mustalso be a
reasonableprobabilitythattheadclidonalevidencewould changetheoutcom e ofthedecision.

20C.F.R.j404.970.
      After the AT,
                  J henting,Amy submitted adclidonalevidence to the AppealsCouncil,
which found thattheevidencedid notshow ateasonableprobability thatitwould changethe

outcom e of the decision and therefore clid not consider it.The evidence consisted oftwo

pages ofdetm atology m edicaltecotds ftom 2012,hve pagesofm entalhealth recordsftom

EastoverPsychologic>land Psychiattic Group dated May 27,2015through January 7,2016,
and227pagesofmentalhealthrecordsfrom BlueRidgeBehavioralHealthcare,datedlanuary
11,2016throughJune 6,2017.R.2.Amy also submitted eighty-fourpagesofmentalhealth
recordsfrom BlueRidgeBehavioralHealthcarefrom lune12,2017O oughAugust21,2017.
      The AppealsCouncildeclined to consider these records from afterJune 12,2017
because they did notrelate to the period atissue.Id.The magistrate judge found thatthe
AppealsCouncilptopetlyexcludedtheevidencebecausethetecordsdated aftetJune7,2017
wereproduced aftertheAIJissuedherdecision onlune7,2017and thusdidnottefettothe
relevanttim eperiod.

      ThemagistratejudgefurtherfoundthattheEastovermentalhealthrecordsdatedpriot
to the ATJ decision werèpropetly excluded because they were mainly cllm uladve ofother
tteatm entnotesin the tecord.Thederm atologyrecordsw ere foradiagnosisofrosaceaand a

prllridccondidon forw hich thedoctorprescribed andhistannines,andw ouldnothaveaffected

thedecision becausethecondidonswere notsevere.

      The Blue m dge m entalhealt.h zecotds w ere new and not cum uladve,and included

evidence of inpatient psyclliatric tteatm entin N ovem bet 2015 and an April2016 progress

report shpwing thatA my tequired frequent redirecéon with regard to her attendon and

concenttation.Nevettheless,themagistratejudgeconcludedthatthelongituclinalpictureof
theBlueRidgerecotdsshowedobjecdvefmdingsthatregularlyindicatedthatAmywasstable
on m edicadon, had fair m em ory, was oriented, and had intact or norm al attendon and

concentraion.'I'hemagistratejudgefound thatdesczipéonsofAmy'smentalhealth statazs
were consistentwith theconclusionsofthe ATJ and itwasunlikely thatthe AT,
                                                                        J'Sopinion
wplzld have changed based on thezecords.

       Amy objects,argaing thatthe Blue m dge recotds show her inpadent psyclliatdc
treatm entin N ovem ber2015 and herw orsening instability and need forfrequentredirecdon

dlnring the relevanttim e period.H aving reviewed the evidence,the courthndsthatitm eets

the W ilkinscriteria ita thatitisnew,m aterial,and relates to the period on orbefore the date

oftheAT,
       J'Sdecision.



                                             15
      In adclidon,the courtfm dsthatthere is a reasonable probability that the adcM onal

evidence would change the outcom e of the decision.The records show that Am y w as

hospitalized fotaweek in N ovem ber2015,dueto increased depression and suicidalideadon.

R.28.In January 2016 she reported thatthemedicadons she started taldng following that
hospitalizadon werehelping het.Id.H pwevet,on exam inaion she was descdbed asanxious,

rocking back and fotth, having pressured speech, scattered thought processes, w as

disttactable/inattendve,and hadb0th shortandlong term memoryissues.R.33-34.
      O n February 22,2016 she was described as having som e psychom otor agitadon,a

nervousmood/affect,citcllmstandalthoughtprocesses,paranoiarelated to aneighborwho
wasapoliceofhcet,limitedtofaitinsightandjudgment,fairtecentandremotememory,and
asreqlliting frequentredirecdon.R.151.O n M atch 9,2016,Am y reported thatwhile shewas

not suicidal,she could notguatantee her safety over the next few days.She w as given an

accelerated psychiatric appoin% ent.R.154.Atthe appointm ent she w as found to have a

som ewhatblunted affect,although theexam wasessendally norm al.R.156-157.H owever,at

am eedngwith hercasem anagerthe sam e day,Am ywasdescribed ashaving slightly pressuted

speech and an anxiousm ood.R.158.

      O n Apdl11,2016,Am ywasnoted to havesom epsychom otoragitation,circum standal

thoughtprocesses,paranoiarelatedtoherneighbor,limitedto fairinsightandjudgmentand
zequiting frequentredizecdon.R.173.Ata M ay 4,2016 exam she wasdoing better,butstill

tequired ftequentteditecéon.R.192.

      W hileitis notentirely clearthatthe new evidence would change the outcom e ofthe

decision,itm ay very wellhave affected the AT,
                                             J'sdeternninaéon of Amy's mentalIUQ ,

                                          16
particularly herability to ability to concenttate,attend,and persistsufficiently to understand,

rem em ber,and carry outsim pleinstructionsin repeééveunskilled w ork.Attheveryleast,the

observations that she had citcum stanéal thought processes and needed to be redirected

ftequently should beconsidezed by the Com m issioner.

       Accordingly,the magisttate judge'sconclusion thattlm evidence would nothave
changed the outcom e of the decision is not suppozted by substantial evidence and Am y's

objectionisSUSTM N ED.Amy'scase* 1beREM ANDED forconsideraéonofthenew
evidence.O n rem and theCom m issionerisdirected to review thenew evidenceasitrelatesto

Am y'sclaim sm entalILFC asawhole.

                                      CO N CLU SIO N

       Forthereasonsstated,thecourthndsno ezzotin themagistratejudge'sconclusion
thattheAI.
         J'sdecision issupportedbysubstantialevidencebased on theevidencebeforethe
AT,
  J.However,thecourtfindsthattheevidencesubnûtted to theAppealsCouncilwasnew,
m aterial,relatesto theperiod on orbeforethedateofthe AIJ'sdecision,and thatthereisa
zeasonableprobability thatitwould change the outcom eofthedecision.

       Assuch,thecourtRRJECTS magistratejudge'steportandrecommendation and
REM ANDStltiscaseto theCommissionerpursuantto sentencefourof42 U.S.C.j405(g)
forfurtherconsideration consistentwith thisopinion.

       A n apptopriate O rderwillbeenteted.

                                           sntered,g ? o) ao f:
                                   /+/- 4 V /. V'-
                                                 'SZZ
                                                 ,                         )    ?'
                                           M ic     F.Utbansld
                                           C 'efUnited StatesDistrict'ludgej'è
                                                                             r'lf.'
